Interim Decision #1420

MATTER or &Gomm
In Deportation Proceedings
A-12041024

Decided by Board January 7,1965
A single scheme of criminal misconduct within the purview of section 241(a)
(4), Immigration and Nationality Act, is not established by respondent's
self-serving testimony where records of convictions show forgery of two
checks on two different accounts one year apart, there was no connection
between the accounts, and respondent did not have access to the second
account when he alerted forging awl= on the drat,

Oneasz:
Order: Act

of 1052—Section 241(a) (4) (8 U.S.C. 1251(a) (4)1—Convicted
of two crimes after entry. petit larceny and attempted grand larceny. second degree.

This is an appeal from the order of the special inquiry officer
requiring respondent's deportation upon the ground" stated above.
The appeal will be dismissed.
Respondent, a 87-year-old married male alien, a native of Scotland
and citizen of the United Kingdom and Colonies , was admitted to the
United States for permanent residence on April 3, 19130. His deportation is sought on the ground that he has been convicted of two
crimes after entry; his defense is that the crimes arise out of a single
scheme of criminal misconduct.
This is the respondent's testimony. Employed by an accounting
firm, he visited -various businesses to audit books; Mr. Donaughy was
visited every Friday and Mr. Reidy every Tuesday. ReSpondent took
some blank checks from Mr. Donaughy whose name he tried to forge
but could not to his satisfaction. About a week later he took some
blank checks from Mr. Reidy and tried to forge his signature; dissatisfied with the results, he kept trying to forge checks upon both
accounts. Deciding he could satisfactorily forge the names of both
Mr. Donaughy and Mr. Reidy, he made out a check in the sum of
$200 on the Donaughy account_and one for $400

on

the Reidy

Interim Decision *1420
account; both cheeks were made out at respondent's home in the same
evening, but were given different dates (p. 14). Respondent deposited the Donaughy cheek; finding it cleared, he deposited the Reidycheck. There was an interval of about 9, month in making the deposits; it was brought about primarily by the need for determining if
the first check would clear but was also to enable respondent to have
sufficient time to juggle the books; to prevent suspicion which might
be raised by the fact that too many deposits were made to respond.:
ent's account at one time, and because it was easier to conceal the taking of small amounts from two separate accounts than a large
amount from one account. The forgeries fspparently continued over
a period. of time.
The record does not support the respondent's version as to the
manner and time the crimes were committed. The forgery of a check
on the Donaughy account came to light. In an affidavit dated November 1, 1963 instituting criminal proceedings Mr. Donaughy charged
the respondent with committing the crime of forgery of a check
dated October 10, 1963 in the sum of $200; the affidavit stated that in

the period from January 1963 to October 1963 when respondent had
access to the affiant's books, he had taken eight blank check s. The
affidavit states that respondent, when questioned by a detective, had
said that he made out the check in Mr. Donaughy's I al (Ex. 2).
Respondent was permitted to enter a plea, of guilty on. November 12,
1963 to a charge of petty laiceny. On December 20, 1963 he was
given a suspended sentence and placed on probation.
When the Donaughy forgery came to light an audit of the accounts
serviced by respondent revealed the Reidy forgeries. On December
3, 1963, Mr. Reidy filed an affidavit charging respondent with having
committed forgery, grand larceny, and uttering 15 chicks between
.October 1, 1961 and September 30, 1963 fora total of $5000. An
indictment filed February 26, 1964 charged. respondent with forging
checks on Reidy's account from April 1962 to September 30, 1963.
Three specific checks (November 6, 1962, June 4, 1963, September 30,
1963) formed the basis for nine counts. The respondent was charged
with forgery of the three checks, with uttering each check and with
committing grand larceny in the second by stealing the money he
obtained by cashing each check. The fourth count of the indictment
charged the respondent with committing grand larceny in the second
degree by stealing $400 which he obtained by cashing the check
forged on September. 30, 1963. On this count, respondent entered a
plea of guilty to attempted grand larceny, second degree; on March

Interim Decision #1420
17, 1064 ho received. a suspended sentence and was placed on probation. He is making restitution in. connection with both convictions.
The respondent's claim that it was at his home and at the same time
that he forged :the two checks which were the bases for his convictions
is contrary to his alleged admission to the detective that he forged
one check at Donaughy's place of business. Moreover, even if it were
true-that both checks had.been made out at the same time and place,
a single scheme would not be established for the record reveals that
the plot to steal from both Reidy and Donaughy could not have been
formed at the same time: respondent who was uttering forged checks
on Reidy in 1962 did.not even have access to the Donaughy account
until 1968. Furthermore, since there was no connection between
Reidy and Donaughy, the stealing from one could not have been part
of a conspiracy to steal from the other. Considering the self-interest
of the respondent, the conflict in his testimony and statement reporteclly.made.to. the detective and considering the fact that respondent
did not have access to the Donaughy account when he started forging
checks on .Reidy, we must conclude the Service has borne its burden
of establial.ing that the two convictions did not arise out of a single
scheme of criminal misconduct.
Respondent's statement that his deportation would result in separation -from his two-year-old natural .child and ,from her mother
whom he intends to marry as soon as he receives a divorce from his
wife in England is noted. Since the respondent is not eligible for
discretionary relief, there is no administrative authority to grant him
a legal status in the United States.
ORDER: It is ordered that the appeal be and the same is hereby
disndssed.
•
-

8

